Order entered August 27, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01099-CV

                             THERESA BARNETT, Appellant

                                             V.

                        DAVID S. CROCKETT, ET AL., Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 10-00136-F

                                         ORDER
       The Court has before it appellant’s August 16, 2013 motion for emergency relief from

sanctions order and her August 16, 2013 motion for leave of Court to apply Rule 2 and for new

panel. The Court DENIES the motions.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE